Bartol, J.,
delivered the opinion of this court.
There is no essential difference between this case and that of Watkins vs. The State, decided at June Term 1859. (14 Md. Rep., 412.)
In Watkins’ case this court reversed the judgment because it was not in conformity with the requirements of the A.ct of Assembly. By the Act of 1858, ch. 324, sec. 1, the punishment prescribed for the offence of which Watkins had been convicted, was, that he should be “sold at public auction as a slave,” for a prescribed period, whereas the judgment of the court was that he should be sold as a slave for five years, “out of the limits of the State.” Considering that judgment as being unauthorized by the law, it was reversed.
*211(Decided March 21st, 1860.)
That decision is conclusive of the question presented by this record.
The plaintiff in error was convicted of a crime within the fifth clause of the 1st section of the same Act. That clause provides that, “if any free negro shall be convicted hereafter, of feloniously taking and carrying away the personal goods of another person, under the value of five dollars, or,” (fee., &c., “he shall be sentenced to be sold as a slave for a period of not less than two, nor more than five years.” The judgment pronounced by the Criminal Court, as it is set out in the record is, “that the said Ann Maria Cornish he sold at public auction, by the sheriff, for the period of two years and six months from date, as a slave, out of the State.” This judgment is erroneous; the court has no power to superadd any other punishment to that prescribed by the Act of Assembly. There are some offences enumerated in the same Act for which the convict may bo sentenced to be sold as a slave, “either within or without the State, according to the discretion of the court,” but the offence of which the plaintiff in error was convicted is not one of them.

Judgment reversed.